IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                         July 10, 2013 Session

INEZ BRYSON v. TENNESSEE DEPARTMENT OF INTELLECTUAL AND
               DEVELOPMENTAL DISABILITIES

                   Appeal from the Chancery Court for Davidson County
                      No. 111210II    Carol L. McCoy, Chancellor


                   No. M2012-02620-COA-R3-CV - Filed August 13, 2013


Civil service employee appeals the trial court’s judgment affirming the Civil Service
Commission’s decision to terminate the employee for the good of the service pursuant to
Tenn. Code Ann. § 8-30-326. Finding no error, we affirm the judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R., J., joined. P ATRICIA J. C OTTRELL, P. J., M. S., not participating.

Phillip L. Davidson, Nashville, Tennessee, for the Appellant, Inez Bryson.

Robert E. Cooper, Jr., Attorney General and Reporter; William E. Young, Solicitor General;
and Melissa Brodhag, Assistant Attorney General, for the Appellee, State of Tennessee.

                                  MEMORANDUM OPINION 1

       Inez Bryson, an eighteen year State employee at the time of her termination in May
2009, began working for the Department of Intellectual and Developmental Disabilities (the
“Department”) as a Mental Retardation Program Specialist 2 in February 2006. In 2007, she
was involved in an accident; she suffered injuries to her neck and back which caused her to


      1
          Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
lose a substantial amount of time from work. Ms. Bryson exhausted all leave time available
to her in October 2008, and was placed on special leave without pay; she returned to part-
time work for a two week trial period in December 2008. At the end of the trial period she
was unable to return to a full time schedule, as a consequence of which she was again placed
on special leave. When she did not return to work full-time by May 2009, Ms. Bryson
received a letter advising her that she was dismissed from her position for the “good of the
service as outlined in T.C.A. § 8-30-326.” 2

       Ms. Bryson appealed the decision to terminate her through the employment grievance
procedure, and a hearing was held before an Administrative Law Judge (“ALJ”), who
affirmed the termination of her employment.3 Ms. Bryson appealed the ALJ’s decision to
the Civil Service Commission, which affirmed the decision.

       Ms. Bryson filed a Verified Petition for Review in chancery court requesting a review
of the Department’s decision, reinstatement to her position of employment, and an award of
costs and discretionary costs.4 On November 1, 2012, the court entered an order upholding
the Final Order of the Civil Service Commission and denying Appellant’s petition.

       Judicial review of decisions of commissions is governed by the narrow standard
contained in Tenn. Code Ann. § 4-5-322(h) rather than the broad standard of review used in
other civil appeals. Wayne Cnty. v. Tenn. Solid Waste Disposal Control Bd., 756 S.W.2d
274, 279–80 (Tenn. Ct. App. 1988). A court may modify or reverse the decision of the
commission if the petitioner’s rights have been prejudiced because the administrative
findings, inferences, conclusions or decisions are:

        (1) In violation of constitutional or statutory provisions;
        (2) In excess of the statutory authority of the agency;
        (3) Made upon unlawful procedure;




        2
            Tenn. Code Ann. § 8-30-326 was repealed by 2012 Pub. Acts, c. 800, § 41, effective October 1,
2012.
        3
          The ALJ concluded that “separation or termination is the appropriate outcome, for the good of the
service, given [the Department’s] responsibilities . . . to vulnerable service recipients and the role Case
Managers play, in particular.”
        4
          Ms. Bryson filed the chancery court proceeding prior to the Civil Service Commission rendering
a decision. After the Commission ruled on her appeal of the ALJ’s decision, Ms. Bryson amended the
petition to reflect the fact that a final order had been entered in the administrative proceeding.


                                                    -2-
        (4) Arbitrary or capricious or characterized by abuse of discretion or clearly
        unwarranted exercise of discretion; or
        (5)(A) Unsupported by evidence that is both substantial and material in the
        light of the entire record.
        (B) In determining the substantiality of evidence, the court shall take into
        account whatever in the record fairly detracts from its weight, but the court
        shall not substitute its judgment for that of the agency as to the weight of the
        evidence on questions of fact.

Tenn. Code Ann. § 4-5-322(h). When we review the decision of the trial court, we are to
determine whether the trial court properly applied the standard of review found at Tenn.
Code Ann. § 4-5-322(h). See Jones v. Bureau of TennCare, 94 S.W.3d 495, 501 (Tenn. Ct.
App. 2002) (quoting Papachristou v. Univ. of Tennessee, 29, S.W.3d 487, 490 (Tenn. Ct.
App. 2000)).

       As noted in her brief, Ms. Bryson does not contest the factual findings of the ALJ;
neither does she contest the holding that her termination was for the good of the service. Her
contention on appeal is that the ALJ and the trial court “simply ignored the requirements of
both the Tennessee Human Rights Act (T.C.A. 4-21-101, et seq.) and the Tennessee
Disability Act, formerly known as the Tennessee Handicapped Act (T.C.A. 8-50-103)” by
not considering what she characterizes as the “linchpin statutory requirement” that the
Department provide reasonable accommodations to Appellant.5 In our analysis of this
contention, we are mindful of the fact that this is not a suit to recover for unlawful
discrimination; rather, we are performing the limited review of the decision of the Civil
Service Commission pursuant to Tenn. Code Ann. § 4-5-322(h). In accordance with the
applicable standard governing our review, we will consider whether the decision to terminate
her was in violation of the Disability Act and thereby subject to reversal by application of
Tenn. Code Ann. § 4-5-322(h)(1).6



        5
          Ms. Bryson frames the issue on appeal as whether the ALJ’s decision was arbitrary and capricious;
her argument, however, focuses on whether the ALJ made a “error of law.” We will address the substance
of her argument and evaluate whether the ALJ’s decision was in violation of statutory provisions.
        6
          Contrary to the implication in Ms. Bryson’s argument, we do not read the provisions of the
Tennessee Human Rights Act applicable to employment-related discrimination, located at § 4-21-401– 408,
as creating a cause of action for discrimination in employment on the basis of disability or handicap. Instead,
the prohibition against discrimination in employment on the basis of physical, mental or visual disability is
in the Tennessee Disability Act; this act incorporates the definition of disability in the Human Rights Act
at Tenn. Code Ann. § 4-21-102(3). See Barnes v. Goodyear Tire & Rubber Co., 48 S.W.3d 698 (Tenn.
2000).

                                                     -3-
        The ALJ made the following findings, which Ms. Bryson does not contest:

        25. As of the date of the December 10, 2010 hearing in this matter, [Ms.
        Bryson] candidly admitted that she was not yet physically able to return to
        work full-time, some two (2) years after the two (2) week part-time experiment
        in December 2008, despite two (2) years of additional healing.
        ***
        29. An occasional stop, standing up during a meeting, or taking work home
        is one thing, but it is determined to be unclear how someone working only
        part-time could engage in all of those breaks and flexibility exercises, yet carry
        a full case load, completing necessary travel and assignments on time, while
        maintaining proper relationships with co-workers, service recipients, Circle of
        Support members, potential housing and/or service providers, etc., all while in
        excruciating pain, on an ongoing part-time basis. Further, [Ms. Bryson] did
        not call as a witness a Physician, a time management expert, or other
        professional to testify as to how such could be accomplished.
        ***
        31. By [Ms. Bryson’s] own description, a mere two (2) weeks of part-time
        work and travel resulted in [Ms. Bryson] experiencing excruciating pain.

       The findings quoted above support the determination that Ms. Bryson was not able
return to work full-time at the time of her termination. As noted by the court in Bennett v.
Nissan North America, Inc:

        Under the TDA, an employer will not be considered to have unlawfully
        discriminated against an individual with a disability if the individual's
        disability “to some degree prevents the applicant from performing the duties
        required by the employment sought or impairs the performance of the work
        involved.” Tenn. Code Ann. § 8–50–103(b).

Bennett, 315 S.W.3d 832 at 852 (Tenn. Ct. App. 2009). Because she could not perform the
essential functions of the responsibilities of her position, there was no violation of the
Disability Act, a necessary prerequisite to granting Ms. Bryson any relief.7

        7
        In this regard we also note that we have previously declined to impose a reasonable accommodation
requirement under the Disability Act. See Anderson v. Ajax Turner Co., 01A01-9807-CH-00396, 1999 WL
976517 (Tenn. Ct. App. Oct. 28, 1999), wherein the court stated:

        Unlike its federal counterpart, Tenn. Code Ann. § 8-50-103(a) is silent on the subject of an
        employer’s duty to reasonably accommodate a disabled employee. In the face of this silence,
                                                                                               (continued...)

                                                    -4-
For the foregoing reasons, we affirm the judgment of the trial court.




                                                  ___________________________________
                                                  RICHARD H. DINKINS, JUDGE




7
    (...continued)
our courts have declined to impose such a duty. Instead, they agree that “the portion of the
THRA that prohibits discrimination on the basis or disability does not require employers to
provide disabled workers with reasonable accommodations.” Thus, Ajax had no legal duty
to accommodate Mr. Anderson’s condition under Tennessee law, and Mr. Anderson has no
claim for failure to accommodate.


                                            -5-